DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Response to Amendment
3.	In response to the amendment received on 11/23/2020:
Claims 1-12 are pending in the current application.  Claims 1, 2, 4, and 5 are amended and Claim 11 and 12 are newly added.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Claim 4 should read as follows:
4.    (Currently Amended) The battery module of claim 1, wherein the plurality of secondary batteries are a pouch type cell in which an electrode tab protrudes and is bent to form the electrode tab bending portion.
Allowable Subject Matter
5.	Claims 1-12 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-12.
	Independent Claim 1 recites a battery module configuration wherein each of a plurality of secondary batteries has an electrode tab extending therefrom wherein the tabs each have a bending portion coupled to a common busbar, the busbar has a welding groove with specific thicknesses for the groove and the tabs.  The thicknesses are critical the invention and are not taught in previously cited reference, Choi US PG Publication 2015/0079453.  An updated search revealed references that disclose the welded, folded tabs as claimed, namely Ha US PG Publication 2016/0248068 and Yun US PG Publication 2011/0200866, but these references do not teach a configuration that is easily or obviously combinable with the busbar configuration of Choi, which is the closest prior art with respect to the busbar welding configuration. Additional prior art includes Yoshioka KR2013-0085930, which discloses a battery module comprising a plurality of secondary batteries 1, an electrode tab (external terminal) 4 extending from each of the plurality of secondary batteries 1 and including an electrode tab bending portion (forming the flat surface) 4a, and a busbar 10 coupled with the electrode tab bending portion 4a, wherein the busbar 10 comprises a welding groove (thin portion) 13  formed to be recessed in a welded portion and configured to perform a welding of an electrode tab and a neighboring electrode tab 4.   Similarly, Bang KR2017-0021058 discloses a battery module comprising a busbar 30 having a welding groove 35 in a thick portion 34, for welding to an electrode tab, but Bang does not discuss the thickness of the electrode tab.  According to the MPEP, drawings that are not said to be “to-scale” cannot be used to teach relative proportions (see MPEP 2125), and so the skilled artisan could not say that the welding portion of any of the busbars recited above is thinner than the electrode tab.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/